We find that the Rockland Psychiatric Center (hereinafter the Center) has met its burden of demonstrating that the appellant lacks the capacity to make a reasoned decision regarding the proposed treatment (see, Rivers v Katz, 67 NY2d 485; Matter of Eleanor R. v South Oaks Hosp., 123 AD2d 460; Matter of Adele S. v Kingsboro Psychiatric Center, 149 AD2d 424). The Center’s expert witness, the appellant’s treating psychiatrist, testified that the appellant suffers from "schizaffective illness”. The evidence established that without warning or provocation, the appellant begins to scream, curse, and assault patients and staff members at the Center. Although the appellant occasionally agrees to take the medication, she frequently refuses, whereupon she deteriorates back to the point of screaming, threatening, and assaulting people. The appellant is too emotionally upset to discuss her treatment with the psychiatrist. For these reasons, the psychiatrist concluded that the appellant lacked the capacity to determine the course of her own treatment.
We also find that, under the circumstances, the proposed treatment is narrowly tailored to preserve the patient’s liberty interest (see, Rivers v Katz, supra; Matter of Eleanor R. v South Oaks Hosp., supra; Matter of Adele S. v Kingsboro Psychiatric Center, supra). The treatment would allow the *725appellant to become "essentially normal” so that she could be treated on an outpatient basis. Further, the potential adverse side effects, such as blurred vision or dried mouth, are relatively minor and can be readily counteracted. While the appellant expresses a legitimate concern over the absence of any time limit on her treatment, the order under review envisions a closely-monitored program which would enable the appellant to become stabilized. Manifestly, the effect of the order appealed from will end as soon as the appellant is no longer incapacitated (see, Matter of McConnell, 147 AD2d 881). Thompson, J. P., Harwood, Fiber and Rosenblatt, JJ., concur.